By the Court :
There is no doubt of the general power of the court, to enforce its decrees by attachment. The statute, vol. xxii. 80, sec. 40, gives this power in so many words. The only question is, whether the legislative provision, making a decree for the conveyance operate per se, as a conveyance, does not take away the power of the court to enforce the specific execution of such a decree by attachment.
It was not the intention of the legislature to discharge the party, against whom such a decree might be rendered, from the actual execution of the deed. The provision was not intended for the benefit of the party, who had agreed to execute a conveyance, and who, by neglect or refusal, compelled the other party to resort to a court of equity for a specific performance. The object of the legislature was, to furnish an adequate remedy, in that class of cases, where the procedings were in rem, and where the court could not enforce personal obedience to its decrees, for want of jurisdiction over the person. It is true that the ¡erovision in question embraces all cases where a decree for a conveyance is rendered ; but the party has an option, either to rely upon the decree, as a conveyance, by act and operation of law, or to enforce the actual execution of a deed, where the person of the defendant is within the jurisdiction of the court.
Whether in the event of a failure of title, the remedy of a grantee would not be more plain and simple upon a deed with covenants, than upon a decree, the court do not intend to intimate an opinion. The general power of the court to ^enforce its decrees, is not limited by any statutory provisions; and we see no reason, in this case, why it should not be exercised.
Motion to discharge is overruled.